DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
It is noted that the IDS of 10/26/2020 has a reference which the Examiner lined through because the listed publication date was inaccurate. However, the relevant correction was provided for the same reference in the IDS of 12/08/2020. Therefore, the reference was considered as part of the 12/08/2020 IDS but not the 10/26/2020 IDS.

Specification
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 3, and 7, with claims 1 and 3 as examples, antecedent basis for the recitations of “a body motion” in their respective lines 10 and 2 is unclear because claim 1 already recites “a body motion” in lines 5-6. Therefore, is reference being made to the same or to new/different body motions? For purposes of examination, they will be interpreted as referring to the former. Claim 7 is similarly rejected because it includes the language of claim 1.
Regarding claim 2, antecedent basis for the recitation of “a case that the controller determines that the body motion is not a twitch” in lines 2-3 is unclear because claim 1 already recites such a case. Therefore, is reference being made to the same or a new/different case? For purposes of examination, it will be interpreted as the former.
Claims 2, 3, and 6 are rejected because they depend on rejected claims.

Allowable Subject Matter
Claims 1-3, 6, and 7 are allowable over the prior art. Therefore, they will be allowed if related 35 USC 112(b) rejections are overcome. There is no rejection under 35 USC 101 because even though the steps performed by the controller of claim 1 could be considered abstract ideas as mental processes, 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (i.e., the specification objections) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or fairly suggest the load detector configured to detect loads on a bed, as well as the controller configured to successively output newly obtained respiratory rate values even if a twitch body motion is detected, in combination with all other recited limitations. Here, the term “successively” is understood to mean next in sequence, or as indicating an uninterrupted sequence (such that the respiratory rate estimates are based on data that includes twitch periods).
US Patent Application Publication 2014/0088378 (“Muzet”) describes detection of twitch movements (¶¶s 0028, 0192), but they are used for the purpose of classifying sleep and there is no suggestion that they can be ignored in determining respiratory rate (¶¶s 0192, 0207).
US Patent Application Publication 2009/0221926 (“Younes”) describes identification of some transients as insignificant (¶ 0107), but twitch movements are considered significant (¶¶s 0104 and 0114), and the transients are found in breath flow data and not movement data.
US Patent 7,168,429 (“Matthews”) describes ignoring transients of short duration, but it is for the purpose of accurately monitoring apnea and not for detecting respiratory rate (Fig. 8 and related description).
International Application Publication WO 2017/056476 (“Isono”) describes, in a similar bed system with load sensors, removing motion noise rather than ignoring it (¶¶s 0052 and 0057).
None of these references describe continuing to calculate respiratory rate if the body motion detected is only a twitch movement (i.e., ignoring twitches as opposed to filtering or otherwise removing them).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791